Citation Nr: 1637668	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  He had subsequent service in the National Guard from October 1981 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015 the Board reopened and remanded the issues on appeal for further development.

On April 14, 2016, the RO received the Veteran's request for a copy of his claims file, which was requested pursuant to the Freedom of Information Act (FOIA).  On April 14, 2006 a waiver of initial RO review also was received from the Veteran for any additional evidence pertaining to his claims of service connection for bilateral hearing loss, tinnitus, and migraine headaches.  Thus the evidence shows that the Veteran's FOIA request did not pertain to the claims currently on appeal.  Notably, in April 2016 the Veteran had pending claims for a total disability rating based on unemployability (TDIU) and an increased rating claim for posttraumatic stress disorder (PTSD), which where shortly thereafter granted in a June 2016 rating decision.  As such, the Board finds no reason that it may not proceed with its adjudication of the Veteran's appeal at this time, particularly in light of the fact that the claims of service connection for hearing loss and tinnitus are being granted herein, and the claim of service connection for migraine headaches is being remanded.  As it is unclear whether the AOJ replied to the Veteran's April 2016 FOIA request, the matter is being referred to the AOJ for appropriate action.  

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.

2. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his military service or is secondary to his bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

2. Tinnitus was incurred in service or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, the only matters being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Under 38 C.F.R. 
§ 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, , 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Service connection may also be granted for disability which is proximately due to, the result of, or otherwise aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a),(b).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has diagnoses of tinnitus and bilateral sensorineural hearing loss.  See August 2015 VA audiological examination.  He is shown to meet the threshold requirements for hearing loss under 38 C.F.R. 
§ 3.385.  Puretone thresholds, in decibels, at 3000 Hertz were 55 dB in the right ear and 65 in the left ear.  See also audiogram dated in March 1999, which shows the Veteran met the criteria for bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  

Second, the evidence of record indicates in-service noise exposure.  The Veteran's DD 214 shows that he served in Vietnam from September 1970 to May 1971 and was a cook in an infantry brigade.  On VA examination in February 1997 the Veteran reported that while he was in Vietnam his cooking facilities were very close to an artillery battery and he was very frequently exposed to noise from artillery fire.  He stated that he was not given hearing protection.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, the Veteran has contended that he has had hearing loss and tinnitus since service in Vietnam.  See, e.g., statements dated in October 2003 and April 2013 and VA treatment records dated in April 2003 and August 2006.  While a National Guard enlistment examination dated in August 1981 includes an audiogram that does not show bilateral hearing loss as defined by 38 C.F.R. § 3.385, it is incomplete as decibels at 3000 Hertz were not provided.  The report of medical history associated with the examination shows that the Veteran in August 1981 denied having hearing loss and ear trouble, however VA treatment records in August 2006 show that the Veteran explained that his hearing acuity has been decreasing since his service in Vietnam, where he was stationed within close proximity to gunfire noise.  The Veteran also explained that his tinnitus began in Vietnam and at first subsided, then became intermittent and returned and became constant.  See VA audiological examinations dated in January 1997 and August 2015.  The Board finds that the Veteran's contentions of hearing loss and tinnitus since service are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Fourth, there is a favorable medical opinion indicating that the Veteran's hearing loss and tinnitus is related to service.  On VA examination in February 1997 the examiner noted that the Veteran had acoustic trauma during service in Vietnam and opined that his hearing loss and tinnitus were secondary to noise exposure.  

On VA examination in August 2015, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of service as no hearing test was done prior to 1981 and the August 1981audiogram shows that hearing was within normal limits and thus would have been normal when the Veteran separated from active duty in 1971.  However this opinion regarding the Veteran's bilateral hearing loss is of minimum probative value as the examiner based it on the absence of documented hearing loss in service and did not address the Veteran's relevant lay statements of an ongoing decrease in hearing acuity since service.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore as discussed above, the August 1981 audiogram is incomplete as decibels at 3000 Hertz were not provided.  The August 2015 VA opinion regarding the etiology of the Veteran's tinnitus also is of minimum probative value because it inherently is inconsistent as on the one hand the VA examiner opined that tinnitus was not a symptom associated with hearing loss as it was not reported on the 1981 examination and on the other hand the examiner concluded that tinnitus in the Veteran's case was due to the progression of hearing loss.  Lastly, while the VA examiner also noted that the Veteran had hazardous noise exposure from sources other than service, such as the Ford Motor Company, no effort has been made to distinguish the effects of a nonservice-connected disorder from those of a service-connected disorder.  The reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Thus for the reasons discussed above the evidence is at least in equipoise on the question of a nexus between the Veteran's bilateral hearing loss and service.  

Notably, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  See also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran has a diagnosis of sensorineural bilateral hearing loss and service connection for bilateral hearing loss is being granted herein.  Furthermore, he has presented competent and credible lay statements regarding the onset of his tinnitus during service.  As a lay person the Veteran is competent to state that he has had tinnitus since service.  Thus the evidence at least is in relative equipoise as to whether the Veteran's tinnitus is attributable to his period of active service or his bilateral hearing loss.

The Veteran previously contended that his hearing loss and tinnitus are secondary to his service-connected PTSD.  As the Veteran's claims of service connection for hearing loss and tinnitus are being granted herein, a discussion of whether they are secondary to the service-connected PTSD pursuant to 38 C.F.R. § 3.310 is not necessary.  

The Board thus resolves all reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

After carefully considering the issue of service connection for migraine headaches, and for reasons expressed immediately below, the Board finds that the issue must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that the matter was the subject of a previous remand.  

In the April 2015 remand, the Board requested that the Veteran be afforded a VA neurological examination and that the examiner in opining whether it is at least as likely as not that the migraine headaches were incurred during service consider the Veteran's assertion in October 2003 that during service he fell in the mess hall and bumped his head.  The examiner also was asked to opine whether it is at least as likely as not that migraine headaches were caused or aggravated by the service-connected PTSD.  On the August 2015 VA examination, the examiner did not address the head injury that the Veteran reported he incurred in service and thus there is a lack of compliance with the Board's remand directives.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  

As for the issue of whether the headaches are secondary to PTSD, the examiner opined that given the Veteran's long history of PTSD and his recent worsening of headaches it is unlikely that PTSD was the primary contributor to his headaches.  Thus the examiner did not address whether the migraine headaches were aggravated by the service-connected PTSD.  The Court has observed that when VA is deciding such a case on the basis of "aggravation," language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Instead, the opinion must be responsive to the question of whether or not a service-connected disorder worsened a disorder for which the Veteran is seeking service connection.  Thus this matter should be addressed in an addendum opinion by the August 2015 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who conducted the August 2015 VA examination.  If this examiner is unavailable the opinion should be provided by another appropriate examiner.  After reviewing the claims folder the examiner must determine the following:

a.) Whether it is at least as likely as not (50 percent probability or more) that the migraine headaches were incurred during service.  In rendering the opinion the examiner must address the Veteran's assertion in October 2003 that during service he fell in the mess hall and bumped his head.

b.) Whether it is at least as likely as not (50 percent probability or more) that migraine headaches were caused or aggravated by the service-connected PTSD.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If service connection for migraine headaches is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


